Citation Nr: 1108372	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  07-23 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1943 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied entitlement to the benefit currently sought on appeal.

In August 2009, the Board denied the Veteran's claim for an increased rating based on TDIU.  He appealed to the United States Court of Appeals for Veterans Claims (Court) which granted a Joint Motion for Remand (Joint Motion or JMR) in March 2010.

Based upon that JMR, the Board requested additional evidentiary development in a September 2010 remand.  The evidentiary record has been adequately developed in substantial compliance with all prior Board remand instructions and has now been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  This Veteran has a single service-connected disability, bilateral hearing loss, evaluated as 80 percent disabling.  

2.  The probative medical evidence of record shows that the Veteran's service-connected hearing loss, although moderately severe to profound in nature, is not sufficient to produce unemployability without regard to his advancing age or other factors.  


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual unemployability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  

In correspondence dated in August 2006, the RO provided notice to the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate his claim for an increased rating based upon TDIU.  This notice letter also described information and evidence that VA would seek to provide, and that which the Veteran was expected to provide in support of his claim.  In addition, the August 2006 notice letter described the process by which VA determines disability ratings and assigns effective dates.  The duty to notify is fulfilled.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available relevant post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim, and the medical opinions of record are collectively considered adequate for the purpose of the rating decision herein as they are based on consideration of the appellant's prior medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled. 

Total Disability Based on Individual Unemployability

The Veteran seeks a total disability rating for compensation based upon unemployability of the individual.  Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

The governing regulations provide that, to qualify for a grant of TDIU, if there is only one service-connected disability, it must be rated as 60 percent disabling or greater.  38 C.F.R. § 4.16(a) (2010).  In this case, the Veteran has only one service-connected disability.  Service connection was established for bilateral hearing loss effective in December 2005 and is currently evaluated as 80 percent disabling.  See Rating decision, December 2010 (increasing evaluation from 70 percent to 80 percent throughout the present appellate period).  Therefore, the Veteran's service-connected disability meets the percentage requirement for TDIU eligibility as established by § 4.16(a).  Thus, the determinative question is whether the evidence of record, taken as a whole, shows that his service-connected hearing loss is of sufficient severity to produce unemployability.  

At the outset, the Board acknowledges the Veteran's assertion that he ended his career as an entertainer in 1998 due to his service-connected hearing loss.  Veteran's Application for Increased Compensation Based on Unemployability, August 2001.  This statement, however, is contrasted by the Veteran's argument contained in his April 2007 Notice of Disagreement which states "I am 83 years old and suffering from diabetes mellitus, high cholesterol, severe hearing loss and high blood [pressure]and coronary artery disease."  The Veteran argues that he cannot stand for prolonged periods of time and therefore, no one will hire him as a musician.  Notice of disagreement, April 2007.  

As will be discussed in full below, the Board appreciates that it may be difficult to continue to engage in work as a musician given this Veteran's age and multiple physical impairments, to include the degree of his hearing loss.  However, the question is not whether the Veteran can maintain the particular requisites of his most recent position, but rather, whether he is capable of engaging in the physical and mental acts required by substantially gainful employment generally.  See VanHoose v. Brown, 4 Vet. App. 361, 363 (1993).  For the purposes of a VA rating determination, the Veteran's age and the existence or degree of any nonservice-connected disabilities must be disregarded.  38 C.F.R. §§ 4.16, 4.19.  Furthermore, once age and nonservice-connected disabilities are excluded, "The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment."  VanHoose at 363.  

In the present case, the appellant initially underwent an examination by a VA audiologist in March 2006, at which time he reported that he struggled in conversations.  He also stated that he could no longer work as a musician because he was unable to hear himself play.  Audiometric testing demonstrated profound hearing loss in the right ear and moderate to profound hearing loss in the left ear.  There was no speech recognition in the right ear and poor speech recognition in the left ear.

He underwent a VA general medical examination in November 2006.  The examiner noted multiple medical conditions, including hearing loss, bilateral cataracts, hypertension, hyperlipidemia, coronary artery disease, peripheral vascular disease with intermittent claudication of the left leg, shortness of breath, diabetes, urinary incontinence and skin cancer.  The appellant had undergone skin cancer surgery, a radical prostatectomy and coronary artery bypass surgery.  The examiner noted that the patient has a hearing aid which helps to a point in the left ear, although hearing aids did not provide assistance with hearing in the right ear.  Nonetheless, there is no indication that the appellant was unable to provide appropriate responses to the examiner's oral questions.

An April 2007 medical opinion by a VA nurse practitioner reiterates the Veteran's multiple medical conditions and reports the Veteran's contention that he is unable to hear well enough to engage in work that requires use of a telephone.  He also states that he does not have the stamina for any sort of physical labor due to his heart condition and peripheral vascular disease.  The opining nurse states "Seeing that he [is] 83 years old with multiple medical problems I believe he is severely limited in his prospects for employment."  Again, the Board does not doubt the veracity of this statement; however consideration of age and nonservice-connected disabilities is not permitted in a determination of entitlement to TDIU.  

The same nurse practitioner submits a similar statement in July 2007 with an additional opinion that the Veteran's diminished ability to communicate and follow commands or instructions would prohibit his usual employment as a musician, but does not state that the severity of his bilateral hearing loss would preclude employment generally.  

Most recently, in December 2010, a VA audiologist examined the Veteran and determined that he exhibited profound hearing loss in the right ear and moderately severe to profound hearing loss in the left ear.  He had been fit with a new hearing aid in September 2010.  Word recognition score was poor in both ears.  The Veteran's hearing loss disability was found to have significant effects on his occupation, as demonstrated by the resulting 80 percent disability rating.  Nonetheless, the examiner was explicitly requested to render an opinion as to whether the Veteran's hearing loss renders him unable to secure and follow a substantially gainful occupation.  She responded that the Veteran is utilizing the appropriate amplification and could therefore be employed in a job that does not require him to have normal hearing.  She found that with reasonable accommodations, such as those required by the Americans with Disabilities Act, he should be able to perform most jobs for which he may be qualified.  Despite the Veteran's representative's arguments to the contrary, the Board finds that the examiner adequately supported her opinion with the medical rationale that amplification was appropriate, allowing employability with reasonable accommodations made for his hearing loss.  

The Board has also carefully reviewed the Veteran's lay communications and medical treatment records associated with the claims file.  A March 2006 VA Report of Contact form documents that a VA employee called the appellant on the telephone and was able to make inquires and get information from the appellant in response.

Although use of his hearing aid is described as being necessary for his active participation in medical treatment, review of the appellant's VA outpatient treatment records reveals no instance between August 2004 and November 2010 when the appellant's hearing loss caused any communication problem with his various treatment providers.  See, e.g., VA treatment records, September 2006.  There is no mention of any inability to communicate adequately over the multi-year course of this Veteran's treatment history, and the VA treatment notes of record contain no mention of any problems in communication with the appellant.  During a recent period of hospitalization in November 2010, the Veteran was noted to spend time watching television in his room, and routinely verbalized understanding with oral instructions.  The Veteran is also noted to follow commands and conversation.  VA treatment, January 2010.  

Given the foregoing, the evidence of record does not support the Veteran's assertion that he is unable to communicate with others over the telephone or in person.  An explicit employability opinion, rendered by a VA audiologist, is credible because it is based on a thorough review of the file and available treatment records, as well as a personal examination of the Veteran, and the examiner offered a reasonable medical basis for her conclusions.  Absent credible evidence to the contrary, the Board is not in a position to question further the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Additionally, wherein the Veteran is shown to have a number of barriers to continued employment including his advancing age and the severity of multiple nonservice-connected disabilities, the appellant himself has acknowledged that his age and nonservice-connected conditions were a significant part of the reason why he has been unable to secure gainful employment.  Notice of disagreement, April 2007.  

As such, considering the body of evidence as a whole, the Board finds that the Veteran's service-connected bilateral hearing loss, although significantly disabling and compensated as such, does not preclude substantially gainful employment; thus a total disability rating based upon individual unemployability is not warranted.  38 C.F.R. § 4.16.  

The Board has considered the applicability of the benefit of the doubt doctrine in this instance.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to a TDIU rating.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied.  


ORDER

A total disability rating based on individual unemployability is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


